IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-008-CV



RAILROAD COMMISSION OF TEXAS; MARTHA WHITEHEAD, SUCCESSOR
TO KAY BAILEY HUTCHISON, TREASURER OF TEXAS;
AND DAN MORALES, ATTORNEY GENERAL OF TEXAS,

	APPELLANTS

vs.



WESTAR TRANSMISSION COMPANY,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 91-6105, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 


PER CURIAM


	The parties have filed a joint motion for an agreed final order.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the district court is set aside, and the cause is remanded for entry
of judgment in accordance with the agreement of the parties.

Before Justices Powers, Aboussie and Jones
Judgment Set Aside and Cause Remanded for Entry of Judgment on Joint Motion
Filed:  April 13, 1994
Do Not Publish